DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
A) The examiner agrees that claim 17 has been amended to eliminate the antecedent basis issues.
B) Applicant’s state that Lee et al. distinguishes between the reinforcing materials and fillers, and the examiner interprets “inorganic filler” to read on the reinforcing material.  One of the definitions of “filler” in the Merriam-Webster dictionary is “a substance added to a product (as to increase bulk, weight, viscosity, opacity, or strength)”.  A person having ordinary skill in the art would recognize the reinforcing material of Lee et al. to read on “inorganic filler” by broadest reasonable interpretation, in one part since it is a substance added to a product, and it also does increase bulk, viscosity, opacity and strength in the material.
C)  Applicant’s arguments that because of the inclusion of 40-70 wt% of a liquid crystal oligomer in addition to the 10-30 wt% of an epoxy resin, 10-30 wt% of a cyanate-based resin, and 0.1 to 0.5 wt% of a curing catalyst, the amounts of the claimed components are no longer within the amount claimed is not persuasive. The claim language for the amounts is “a content of the epoxy resin (A)…in a range from 5 parts to 30 parts by mass based on 100 parts by mass of solid content contained in the interlayer insulating resin film”, and “the cyanate resin (B)…in a range from 2 to 50 parts by mass based on 100 parts by mass of solid content contained in the interlayer insulating resin film”, and “the dicyandiamide (C)…in a range of 0.005 to 5.0 parts by mass based on a total of 100 parts by mass of the epoxy resin (A) and the cyanate resin (B) in terms of solid content”. First for the dicyandiamide, the denominator is only the solid epoxy resin (A) and cyanate resin (B). Example 1 of Lee et al. teaches 20 wt% epoxy, 20 wt% cyanate resin and 0.2 wt% dicyandiamide, the ratio converts to 0.2/(20+20) * 100 = 0.5, which falls within the claimed range.
For the other calculations, the liquid crystal oligomer does not go in the denominator since the claimed amount of (A) and (B) is per the mass of solid content contained in the interlayer insulating resin film.  A liquid crystal oligomer is not a solid. A liquid crystal is a state of matter that is not solid and not liquid, but has properties between both.
Taking the amount of total solid content based on the teaching of Hayashi et al., which adds 30-80% by weight filler in 100% by weight of total solids contained in the epoxy resin material (para. 16).  That 100% total solids is both the solids of the resins and the solids of the filler, so to convert it to parts by mass of the resin components (to be consistent with claim language) when there is 80% filler, that is 80 parts filler per 20 parts resin solids, which is 400 parts filler to 100 parts resin solids.  When the amount is 30% filler, that is 30 parts filler per 70 parts resin solids, which is 42.8 parts filler per 100 parts resin solids.  The range is then 42.8 to 400 parts filler based on 100 parts by mass of resin components in the interlayer insulating resin film in terms of solid content, which overlaps the claimed range.  Using the lower number of filler in Hayashi et al. combined with the teaching of example 1 of Lee et al.: there is a total solid resin component of Lee et al. of 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) = 40.2. To calculate the amount of filler based on the teaching of Hayashi et al. of 30 percent filler in 100% total solids, it is (30 filler / 70 resin solids)*40.2(actual resin solids) = 17.2 parts filler.  Now, the total solids content would be 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) + 17.2 (filler) = 57.4. To find the amount of epoxy or cyanate resin per parts by mass solid content, it would be 20 parts epoxy (or cyanate since the calculation for each would be the same) / 57.4 (total solid content) * 100 = 34.84 (parts epoxy or cyanate per 100 parts by mass solid content).  Using the higher number now of filler in Hayashi et al., combined with the teaching of example 1 of Lee et al.: there is a total solid resin component of Lee et al. of 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) = 40.2. To calculate the amount of filler based on the teaching of Hayashi et al. of 80 percent filler in 100% total solids, it is (80 filler / 20 resin solids)*40.2(actual resin solids) = 160.8 parts filler.  Now, the total solids content would be 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) + 160.8 (filler) = 201. To find the amount of epoxy or cyanate resin per parts by mass solid content, it would be 20 parts epoxy (or cyanate) / 201 (total solid content) * 100 = 9.95 (parts epoxy or cyanate per 100 parts by mass solid content).  This would lead to a range of 9.95 to 34.84 epoxy per 100 parts  solid content and 9.95 to 34.84 cyanate per 100 parts solid content, which overlap the claimed ranges.
One could also think of this in a different way. Lee et al. teaches the glass fiber in example 1 is a functional equivalent to alumina glass cloth, alumina fibers, and silica glass fibers (para. 118).  Therefore, a person having ordinary skill in the art would have found it obvious to substitute one equivalent for another in example 1 and replace the glass fiber with alumina glass cloth, alumina fibers, or silica glass fibers and would have been motivated to do so since Lee et al. teaches they are also useful in the same way. Lee et al. teaches after the addition of the glass fiber, and heating to remove solvent, there is 54-56 wt% of the polymer based on the total weight of the prepreg (para. 136).  This number does include the liquid crystal oligomer since the number is not disclosed to be based on solids in this case, but “the weight of the polymer”.  To find the amount of the filler (x) from this, the total prepreg weighs x + 100.2  (which is 60+20+20+0.2).  Using the 54% number, 54% of the total weight (x + 100.2) is the polymer (100.2), or 0.54(x + 100.2) = 100.2.  Solving for x = 85.35 = weight of the filler.  To convert it to the format claimed, there is 85.35 parts filler per (20 + 20 + 0.2) solid content of the resin, which converts to 212 parts filler per 100 parts mass of resin components in terms of solid content, which overlaps the claimed range. Now to find the range of the epoxy and cyanate, there is a total solid content of 20 + 20 + 0.2 + 85.35 = 125.55. So, for either the epoxy or the cyanate parts per 100 parts total solid, there is 20/125.55*100 = 15.9, which falls within the claimed ranges.
D) Applicants argument that the table 1 of Lee et al. shows the coefficient of thermal expansion to be lower than that of Hayashi et al. is not persuasive. Hayashi et al. teaches different components than Lee et al. Since Hayashi et al. teaches the coefficient of thermal expansion is lowered by the filler, it is possible that the coefficient of thermal expansion would have been even higher without the filler disclosed by Hayashi et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6-9, 11, 15, 17, 21-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) using the English language machine translation provided by the examiner on March 19, 2021 for the citations.
Regarding claims 2 and 27: Lee et al. teaches an interlayer insulating resin film (abstract) containing an epoxy resin (abstract), a cyanate resin (abstract) and dicyandiamide (para. 102, example 1) as well as an inorganic filler (para. 107, 118). Lee et al. teaches 20 wt % of an epoxy, 20 wt % of a cyanate resin and 0.2 wt % of dicyandiamide by solids (para. 134).  If the 20 wt% + 20 wt% is taken as 100 parts, then the dicyandiamide would be in an amount of 0.5 parts, which overlap the claimed range for the dicyandiamide. Lee et al. further teaches silica or alumina filler (para. 118)
 Lee et al. does not teach the amount of the inorganic filler.  However, Hayashi et al. teaches a similar composition in which the inorganic filler is in an amount of 30%-80% by weight in 100% by weight of the total solids (para. 16), which overlaps the claimed range.  Lee et al. and Hayashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin insulating layers.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of inorganic filler taught by Hayashi et al. in the composition of Lee et al. and would have been motivated to do so in order to reduce the coefficient of thermal expansion of the cured product while maintaining the adhesion (para. 23-27 of Hayashi et al.). 
To calculate the amounts of the components, the liquid crystal oligomer of Lee et al. does not go in the denominator since the claimed amount of (A) and (B) is per the mass of solid content contained in the interlayer insulating resin film.  A liquid crystal oligomer is not a solid. A liquid crystal is a state of matter that is not solid and not liquid, but has properties between both. Taking the amount of total solid content based on the teaching of Hayashi et al., which adds 30-80% by weight filler in 100% by weight of total solids contained in the epoxy resin material (para. 16).  That 100% total solids is both the solids of the resins and the solids of the filler, so to convert it to parts by mass of the resin components (to be consistent with claim language) when there is 80% filler, that is 80 parts filler per 20 parts resin solids, which is 400 parts filler to 100 parts resin solids.  When the amount is 30% filler, that is 30 parts filler per 70 parts resin solids, which is 42.8 parts filler per 100 parts resin solids.  The range is then 42.8 to 400 parts filler based on 100 parts by mass of resin components in the interlayer insulating resin film in terms of solid content, which overlaps the claimed range.  Using the lower number of filler in Hayashi et al. combined with the teaching of example 1 of Lee et al.: there is a total solid resin component of Lee et al. of 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) = 40.2. To calculate the amount of filler based on the teaching of Hayashi et al. of 30 percent filler in 100% total solids, it is (30 filler / 70 resin solids)*40.2(actual resin solids) = 17.2 parts filler.  Now, the total solids content would be 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) + 17.2 (filler) = 57.4. To find the amount of epoxy or cyanate resin per parts by mass solid content, it would be 20 parts epoxy (or cyanate since the calculation for each would be the same) / 57.4 (total solid content) * 100 = 34.84 (parts epoxy or cyanate per 100 parts by mass solid content).  Using the higher number now of filler in Hayashi et al., combined with the teaching of example 1 of Lee et al.: there is a total solid resin component of Lee et al. of 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) = 40.2. To calculate the amount of filler based on the teaching of Hayashi et al. of 80 percent filler in 100% total solids, it is (80 filler / 20 resin solids)*40.2(actual resin solids) = 160.8 parts filler.  Now, the total solids content would be 20 (epoxy) + 20 (cyanate) + 0.2 (dicy) + 160.8 (filler) = 201. To find the amount of epoxy or cyanate resin per parts by mass solid content, it would be 20 parts epoxy (or cyanate) / 201 (total solid content) * 100 = 9.95 (parts epoxy or cyanate per 100 parts by mass solid content).  This would lead to a range of 9.95 to 34.84 epoxy per 100 parts solid content and 9.95 to 34.84 cyanate per 100 parts solid content, which overlap the claimed ranges.
One could also think of this in a different way. Lee et al. teaches the glass fiber in example 1 is a functional equivalent to alumina glass cloth, alumina fibers, and silica glass fibers (para. 118).  Therefore, a person having ordinary skill in the art would have found it obvious to substitute one equivalent for another in example 1 and replace the glass fiber with alumina glass cloth, alumina fibers, or silica glass fibers and would have been motivated to do so since Lee et al. teaches they are also useful in for the same purpose. Lee et al. teaches after the addition of the glass fiber, and heating to remove solvent, there is 54-56 wt% of the polymer based on the total weight of the prepreg (para. 136).  This number does include the liquid crystal oligomer since the number is not disclosed to be based on solids in this case, but “the weight of the polymer”.  To find the amount of the filler (x) from this, the total prepreg weighs x + 100.2  (which is 60+20+20+0.2).  Using the 54% number, 54% of the total weight (x + 100.2) is the polymer (100.2), or 0.54(x + 100.2) = 100.2.  Solving for x = 85.35 = weight of the filler.  To convert it to the format claimed, there is 85.35 parts filler per (20 + 20 + 0.2) solid content of the resin, which converts to 212 parts filler per 100 parts mass of resin components in terms of solid content, which overlaps the claimed range. Now to find the range of the epoxy and cyanate, there is a total solid content of 20 + 20 + 0.2 + 85.35 = 125.55. So, for either the epoxy or the cyanate parts per 100 parts total solid, there is 20/125.55*100 = 15.9, which falls within the claimed ranges.
Regarding claim 4: Lee et al. teaches silica (para. 107).
Regarding claim 6: Lee et al. teaches the above insulating resin film, which contains an epoxy resin (abstract), a cyanate resin (abstract) and an inorganic filler (para. 107).  Since the insulating film contains each of the specifically contained components of the claimed “adhesion auxiliary layer”, the insulating film of Lee et al. can arbitrarily be separated into two sections, one corresponding to the “interlayer insulating resin film”.
Regarding claim 7: Lee et al. teaches the film on a substrate (para. 111).
Regarding claims 8, 9, and 11: Lee et al. teaches a printed wiring board/printed circuit board using the insulating resin film/adhesion auxiliary layer-attached interlayer insulating resin film (abstract).
Regarding claim 15: Dicyandiamide has four active hydrogen equivalents.  In the example 1 of Lee et al., N,N,N’,N’-tetraglycidyl-4,4’-methylenebisbenzeneamine is used, which has four epoxy equivalents.  Therefore, the equation claimed would be (0.2/4)/(20/4)=0.05/5=0.01, which overlaps the claimed range.
Regarding claim 17: Lee et al. teaches an insulating layer/resin film comprising a protective film/copper clad formed on both sides of the insulating layer (para. 40).
Regarding claims 21, 25 and 26: Lee et al. teaches the basic claimed film as set forth above.  Not disclosed is the average particle size of the inorganic filler. However, Hayashi et al. teaches an inorganic filler with an average particle size of 0.3-10 microns (para. 13), which overlap the claimed ranges.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the size of the filler of Hayashi et al. in the film of Lee et al. and would have been motivated to do so in order to increase adhesion between the cured product and a metal layer.
Regarding claims 22 and 23: Lee et al. teaches the resin film is in a semicured state (para. 135). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) as applied to claim 2 set forth above and in view of Ogawa et al. (US 2008/0145689).
Regarding claim 16: Lee et al. teaches the basic claimed interlayer insulating resin film as set forth above.  Not disclosed is the thickness. However, Ogawa et al. teaches a similar film having a thickness of 0.1-10 microns (para. 25). Lee et al. and Ogawa et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and cyanate compositions used as an insulating layer.  At the time of the invention a person having ordinary skill in the art would have found it obvious to make the film of Lee et al. in the thickness of Ogawa et al. and would have been motivated to do so to have sufficient adhesive force.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) as applied to claim 17 set forth above and in view of Takaya et al. (US 2002/0009577).
Regarding claim 18: Lee et al. teaches the basic claimed interlayer insulating resin film as set forth above.  Lee et al. does not clearly teach winding the film onto a roll form.  However, Takaya et al. teaches a similar composition and product in which the layer is wound onto a take-up roll (para. 107).  Lee et al. and Takaya et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin layers for electronic parts.  At the time of the invention a person having ordinary skill in the art would have found it obvious to wind the film of Lee et al. onto a roll like Takaya et al. and would have been motivated to do so since the roll can be stored or shipped before the next processing step.
Regarding claim 24: Lee et al. teaches the resin film is in a semicured state (para. 135). 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767